Case 6:18-cv-00063-CCL Document 53 Filed 05/08/20 Page 1 of 3

TIMOTHY C. FOX
Montana Attorney General
MATTHEW T. COCHENOUR
Acting Solicitor General
PATRICK M. RISKEN
HANNAH E. TOKERUD
Assistant Attorneys General
215 North Sanders

P.O. Box 201401

Helena, MT 59620-1401
Phone: 406-444-2026

Fax: 406-444-3549
meochenour2@mt.gov
prisken@mt.gov
hannah.tokerud@mt.gov

COUNSEL FOR DEFENDANTS

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

NATHAN PIERCE, MONTANA
COALITION FOR RIGHTS,
MONTANANS FOR CITIZEN
VOTING, LIBERTY INITIATIVE
FUND, and SHERRI FERRELL,

Plaintiffs,
Vv.

COREY STAPLETON, in his official
capacity as the Secretary of State for
the State of Montana, TIM FOX, in his
official capacity as Attorney General of
Montana, and JEFF MANGAN, in his
official capacity as the Commissioner of
the Montana Commission on Political
Practices,

Defendants.

CV-18-63-H-CCL

DEFENDANTS’ MOTION

| FOR ORDER DIRECTING
PAYMENT OF EXPERT
WITNESS DEPOSITION
COST

q

 

DEFENDANTS’ MOTION FOR ORDER DIRECTING
PAYMENT OF EXPERT WITNESS DEPOSITION COST

Page 1

 
Case 6:18-cv-00063-CCL Document 53 Filed 05/08/20 Page 2 of 3

The official capacity defendants Corey Stapleton, Tim Fox, and
Jeff Mangan move for an Order directing Plaintiffs to pay the balance of
the amount billed by Defendants’ expert witness C.B. Pearson, II, for a
deposition taken by Plaintiffs’ counsel on July 12, 2019.

This motion is based upon Federal Rule of Civil Procedure
26(b)(4)(E) and the Brief in Support of Motion for Order Directing
Payment of Expert Witness Deposition Cost and the Declaration of
Patrick M. Risken with exhibits filed herewith.

Pursuant to Local Rule 7.1(c)(1) counsel for the opposing party has
been contacted and failed to indicate whether they opposed this motion.
Defendants do not consider this to be a discovery motion. Regardless,
Plaintiffs’ counsel were each provided courtesy copies of this Motion,
Brief in Support and Declaration with exhibits by email on May 6, 2020,
imploring payment of the deposition cost at issue. To date there has not
been a substantive response from anyone on behalf of Plaintiffs.

Hf

Hf

DEFENDANTS’ MOTION FOR ORDER DIRECTING
PAYMENT OF EXPERT WITNESS DEPOSITION COST
Page 2

 
Case 6:18-cv-00063-CCL Document 53 Filed 05/08/20 Page 3 of 3

Respectfully submitted this 8th day of May, 2020.

TIMOTHY C. FOX
Montana Attorney General
PATRICK M. RISKEN
Assistant Attorney General
215 North Sanders

P.O. Box 201401

Helena, MT 59620-1401

By: __/s/Patrick M. Risken

PATRICK M. RISKEN
Counsel for Defendants

CERTIFICATE OF SERVICE
I hereby certify that I electronically filed the foregoing document
with the clerk of the court for the United States District Court for the
District of Montana, using the cm/ecf system. Participants in the case
who are registered cm/ecf users will be served by the cm/ecf system.
Dated: _May 8, 2020 /s/ Patrick M. Risken

PATRICK M. RISKEN
Counsel for Defendants

DEFENDANTS’ MOTION FOR ORDER DIRECTING
PAYMENT OF EXPERT WITNESS DEPOSITION COST
Page 3
